Management Assessment Commercial Mortgage Servicing MAC A0357-030 P.O. Box 4036, Concord, Ca 94524 1320 Willow Pass Rd., Suite 300 Concord, CA 94520 800 986-9711 Management of the Commercial Mortgage Servicing Group, a division of Wells Fargo Bank, N.A. (the “Company”) is responsible for assessing the Company’s compliance, as of and for the year ended December 31, 2007, with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission’s Regulation AB to the extent applicable to the obligations of the Company relating to servicing commercial mortgage loans securitized in commercial mortgage backed securities transactions. Management’s assessment has been made with respect to those commercial mortgage loans which the Company services and which belong to loan pools underlying the commercial mortgage backed securities transactions identified on Appendix A (the “Platform”). In making its assessment, management used the servicing criteria in paragraph (d) of Item 1122 of Regulation AB except for the servicing criteria set forth in subparagraphs (d)(1)(iii), (d)(3)(i)(b-d), (d)(3)(ii-iv), (d)(4)(ii), (d)(4)(vii), and (d)(4)(xv), which the Company has determined are not applicable to the servicing activities it performs with respect to the Platform. With respect to servicing criteria set forth in subparagraphs (d)(4)(xi) and (d)(4)(xii) of Item 1122(d) of Regulation AB, the Company has engaged various vendors to perform certain activities covered by these servicing criteria. The Company has determined that none of these vendors is considered a “servicer” as defined in Item 1101(j) of Regulation AB, and the Company’s management has elected to take responsibility for assessing compliance with the servicing criteria applicable to these vendors as permitted by Interpretation 17.06 of the SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations (“Interpretation 17.06”). As permitted by Interpretation 17.06, management has asserted that it has policies and procedures in place designed to provide reasonable assurance that such vendors’ activities comply in all material respects with the servicing criteria applicable to such vendors.
